Citation Nr: 0529369	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  01-02 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date of October 1, 1988, for 
special monthly compensation based on the need for regular 
aid and attendance of another person.

2.  Entitlement to an effective date of January 1, 1980, for 
special monthly compensation on the basis of incomplete 
paraplegia.

3.  Entitlement to an effective date of January 1, 1980, for 
special monthly compensation based on loss of use of the left 
lower extremity.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to February 
1969. 

This matter was most recently before the Board of Veterans' 
Appeals (Board) in October 2003, at which time is was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The purpose of 
such remand was to obtain requested development.  Following 
the AMC's attempts to complete the requested actions, the 
case was returned to the Board for further review.  

This appeal is again REMANDED to the RO via the AMC.  VA will 
notify the veteran if further action is required on his part.


REMAND

In Stegall v. West, 11 Vet.App. 268, 270-71 (1998), the 
United States Court of Appeals for Veterans Claims (Court), 
held that a remand by the Board confers upon the veteran or 
other claimant, as a matter of law, the right to compliance 
with the Board's remand order.  Moreover, the Court further 
held that the Board itself errs when it fails to ensure 
compliance with the terms of its remand.  Id.

Through its October 2003 remand, the Board directed the AMC 
and its resource unit to comply fully with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), which became law in November 
2000.  The VCAA, it is noted, significantly added to the 
statutory law concerning the VA's duties when processing 
claims for VA benefits by redefining the obligations of VA 
with respect to the duty to assist and including an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, the record reflects that a VCAA letter was prepared and 
furnished by the AMC to the veteran in February 2004.  
However, the AMC therein failed to inform the veteran of the 
information and evidence needed to substantiate his claims 
for earlier effective dates for entitlement to special 
monthly compensation on various bases, in contravention of 
Stegall.  Remand is thus required to ensure that proper 
notice is afforded, prior to the Board's review of the merits 
of the appellate issues presented.  

Accordingly, this matter is REMANDED for the following 
action:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2004), the veteran must 
be notified in writing of what 
information and evidence are still needed 
to substantiate his claims of entitlement 
to an effective date of October 1, 1988, 
for special monthly compensation based on 
the need for regular aid and attendance 
of another person; entitlement to an 
effective date of January 1, 1980, for 
special monthly compensation on the basis 
of incomplete paraplegia; and entitlement 
to an effective date for special monthly 
compensation on the basis of loss of use 
of the left lower extremity.  The veteran 
must also be notified what portion of any 
necessary evidence VA will secure, and 
what portion he himself must submit.  
Finally, he must be advised to submit all 
pertinent evidence not already on file 
that he has in his possession, and that, 
if requested, VA will assist him in 
obtaining pertinent treatment records 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and authorization.  

2.  Following a period in which the 
veteran is permitted to respond fully to 
the aforementioned VCAA notice, and the 
RO/AMC's completion of any further 
development so required, the issues on 
appeal must be readjudicated on the basis 
of all of the evidence of record and all 
governing legal authority, including the 
VCAA.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to preserve the veteran's due 
process rights.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.  



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 


